Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detector that is configured to detect in claim 9 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nogami U.S. Patent/PG Publication 20110293145.
Regarding claim 1:
 A method for operating a driver information system in an ego vehicle (Nogami [0064] FIG. 3 is a flowchart showing an operation of drive support apparatus 100).
 comprising: 
 detecting environment data in an environment of the ego vehicle (Nogami [0066] In step S2, distance measuring section 120 measures the distance by generating the distance image based on the stereo image.[0067] In step S3, vehicle detecting section 130 detects a vehicle (that is, another vehicle) based on the distance measuring result and checks whether or not a vehicle has been detected.).
 determining, by using the environment data, whether a lane change of the ego vehicle from a current lane to an adjacent, additional lane may be safely performed (Nogami [0067] In step S3, vehicle detecting section 130 detects a vehicle (that is, another vehicle) based on the distance measuring result and checks whether or not a vehicle has been detected.)(Nogami [0073] In step S4, superimposed image generating section 140 calculates the distance of the subject vehicle length unit based on the subject vehicle length information stored in subject vehicle length information storage section 150 and the distance to another vehicle. For example, if d1 [m] is defined as the distance from camera 112R to the vehicle's rear end, d2 [m] as the distance to another vehicle, and L [m] as the subject vehicle length, the approximate distance D of the subject vehicle length unit from the subject vehicle's rear end to another vehicle is represented by the following equation 1.).
 generating and outputting a driver information display (Nogami [0074] In step S5, superimposed image generating section 140 generates the superimposed image using the distance D. Specifically, the superimposed image in which a maximum of ([N]+1) lines including a reference line of the subject vehicle's rear end are used is generated.).
 wherein the driver information display comprises a graphic adjacent lane object that represents the adjacent, additional lane (Nogami [0078] As illustrated in FIG. 4, on display screen 200 of display section 170 (FIG. 1), side rear image 210 in which the right side rear is viewed from the subject vehicle, another vehicle 114 inside side rear image 210, and superimposed image 220 are synthesized and displayed.).
 wherein the adjacent lane object has a graphic depiction feature that is generated according to whether the lane change may be safely performed (Nogami [0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, the relative speed of other vehicles may be calculated based on a temporal change of the distance of another vehicle, and depending on the relative speed of other vehicles, for example, as the relative speed increases, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, a degree of urgency can be conveyed by changing the color of the superimposed image similarly by a combination of the distance and the relative speed.).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the environment data are detected using sensors of the ego vehicle (Nogami [0053] Distance measuring section 120 calculates the distance of each of the pixels inside an image based on a stereo image including two images captured by imaging section 110. As a distance measuring algorithm using a stereo image, sum of absolute difference (SAD) or sum of squared difference (SSD), normalized cross-correlation (NCC), or the like is used.).
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the graphic depiction feature of the adjacent lane object relates to one or more of a  (Nogami [0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, the relative speed of other vehicles may be calculated based on a temporal change of the distance of another vehicle, and depending on the relative speed of other vehicles, for example, as the relative speed increases, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, a degree of urgency can be conveyed by changing the color of the superimposed image similarly by a combination of the distance and the relative speed.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
 The driver information system of claim 9, has all of its limitations taught by Nogami. Nogami further teaches  further comprising a display comprises a field-of-vision display for outputting the driver information display (Nogami [0058] Display section 170 is a display device or the like installed in the vehicle and displays an image generated by display image generating section 160. Display section 170 is installed at the position where the driver's field of front vision is not obstructed. As the display device, a liquid crystal display (LCD), a light-emitting display such as an organic electro-luminescent display(OELD), a vacuum fluorescent display(VFD), a laser display, and a head-up display (HUD) in which an optical system and a combiner (a screen displaying virtual and actual images at the same distance) are combined with the above mentioned display devices may be used.).
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 5-8, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami U.S. Patent/PG Publication 20110293145 in view of Seder U.S. Patent/PG Publication 20100289632.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  further comprising: 
 determining a position of the ego vehicle and determining, by using  (Nogami [0106] That is, superimposed image generating section 140 positions the subject vehicle symbol in the front, delimits the rear space by the length of the subject vehicle, and generates symbols of other vehicles according to the distance to other vehicles in an adjacent lane. Through this configuration, since a positional relationship of a vehicle can be intuitively learned in the transverse direction with respect to the moving direction, the distance between vehicles can be more intuitively recognized.).
Nogami does not teach  map data. In a related field of endeavor, Seder teaches:
determining a position of the ego vehicle and determining, by using map data, whether the lane change may be safely performed (Seder [0052] For example, a vision or camera system is useful to various EVS applications that will be discussed. However, it will be appreciated that an exemplary EVS system can operate without a vision system, for example, providing information available from only a GPS device, 3D map database, and in-vehicle sensors)(Seder [0157] For example, if visual data places the vehicle in a left hand lane of a three-lane-road and utilizing the upcoming exit will require two lane changes, the information indicating the upcoming exit can be identified as critical information warranting a graphical display or an increased urgency in a graphical display upon the HUD. In the same circumstances, upon monitoring visual information indicating the car to be in the right hand lane corresponding to the exit and vehicle information indicating that the vehicle's right turn blinker has been activated, the information indicating the upcoming exit can be determined to be non-critical information not warranting graphical display or only minimal display upon the HUD. Additionally, object tracking, weather, visibility, or other sources of information can be used to affect how and when to display navigational aids.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use position and map data as taught by Seder. The rationale for doing so would have been that it is a simple substitution where Nogami uses visual sensors to determine it is safe, and Seder uses visual sensors or can use GPS with a 3D map database for determining if it is safe, where the end result for both is providing lane change information. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami does not teach  traffic signs. In a related field of endeavor, Seder teaches:
wherein the driver information display furthermore comprises a graphic traffic sign object wherein the traffic sign object is arranged on the lane object or at its edge (Seder Different graphics or text may be used to describe different behaviors or characteristics of the pedestrian, in accordance with methods described above. Sign 214, depicted in FIG. 32, is not visible in FIG. 33 due to fog 221. However, speed limits for stretches of road are knowable through other means, for example, through GPS devices in accordance with 3D maps. Vehicle speed indicator 234 provides a listing of current vehicle speed and of the speed limit for the road currently being traveled upon.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to include traffic signs as taught by Seder. The motivation for doing so would have been to provide addition information to the driver. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the adjacent lane object is generated so that it corresponds to a perspective depiction of a course of the road lying in front of the ego vehicle, (Nogami [0186] FIGS. 17A to 17C illustrate an example of a case where a vehicle is present at the right front position of the subject vehicle.)
 
Nogami does not teach  curves. In a related field of endeavor, Seder teaches:
wherein the adjacent lane object is generated so that it corresponds to a perspective depiction of a course of the road lying in front of the ego vehicle, (Seder Fig. 33)
 and comprises a radius of curvature such that the actual radius of curvature of a curve of the course of the road is output (Seder [0136] The vehicle pose localization module inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle. This vehicle position in relation to the lane geometry or the arc can be described as an arc length parameter (s.sub.m). The curvature estimation module inputs camera data, vehicle kinematics data, such as vehicle speed and yaw rate, from vehicle sensors, and s.sub.m and outputs a curvature (K) or a measure of a curve in the road at the location of the vehicle. Finally, the vehicle lateral tracking module inputs camera data, vehicle kinematics data, and K and outputs data regarding the position of the vehicle with respect to the center of the current lane and the angular orientation of the vehicle with respect to the present forward direction of the lane.)(Seder [0180] Additionally, a recommended change in speed or some other indicator of the severity of the curve could be indicated either in text 237 or in combination with the graphics of curved sections 236.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to account for curves as taught by Seder. The motivation for doing so would have been to accurately reflect the road conditions. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Nogami. 000 further teaches  further comprising: 
 determining a radius of curvature of a curve lying in front of the ego vehicle (Seder [0136] The vehicle pose localization module inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle. This vehicle position in relation to the lane geometry or the arc can be described as an arc length parameter (s.sub.m). The curvature estimation module inputs camera data, vehicle kinematics data, such as vehicle speed and yaw rate, from vehicle sensors, and s.sub.m and outputs a curvature (K) or a measure of a curve in the road at the location of the vehicle. Finally, the vehicle lateral tracking module inputs camera data, vehicle kinematics data, and K and outputs data regarding the position of the vehicle with respect to the center of the current lane and the angular orientation of the vehicle with respect to the present forward direction of the lane.)
 detecting movement data of the ego vehicle (Seder [0186] vehicle information from exemplary vehicle speed sensor 130).
 determining a criticality by using the detected movement data and the detected radius of curvature  and generating a graphic lane object with a highlight feature that is generated depending on the determined criticality  (Seder [0180] Additionally, a recommended change in speed or some other indicator of the severity of the curve could be indicated either in text 237 or in combination with the graphics of curved sections 236.)
Regarding claim 8:
 The method of claim 7, has all of its limitations taught by Nogami in view of Seder. Seder further teaches  further comprising: 
 detecting road surface properties and determining the criticality by using the detected road surface features (Seder [0192] In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel.). Further road curvature may be a road surface feature.
Therefore, it would have been obvious before the effective filing date of the claimed invention to indicate surface obstacles as taught by Seder. The motivation  for doing so would have been to provide additional driving condition information to improve safety of user. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 14:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 18:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616